Motion to dismiss appeal denied. The record on appeal is amended and corrected so as to include therein the cross-notices of trial for the term of court opening in Broome county on the 6th day of October, 1930, and the stipulation, dated December 12, 1930, signed by the attorneys for the plaintiff and Mangan & Mangan, attorneys for the defendant, consenting to a trial of the divorce action before Mr. Justice Rhodes, at his chambers, in the court house in Binghamton, on December 13, 1930, at nine a. m. After the record is corrected and amended the orders appealed from are affirmed, without costs. Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ., concur.